IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                  :   NO. 524
MAGISTERIAL DISTRICTS WITHIN                   :
THE 7th JUDICIAL DISTRICT OF                       MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                            :
PENNSYLVANIA                                   :


                                          ORDER


PER CURIAM


       AND NOW, this 27th day of December 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 7th Judicial District (Bucks County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the realignment of Magisterial Districts 07-2-05 and 07-3-03,

within Bucks County, to be effective January 1, 2023, is granted; and that the Petition,

which provides for the reestablishment of all remaining Magisterial Districts as they

currently exist, to be effective immediately, is granted;


       Said Magisterial Districts shall be as follows:


 Magisterial District 07-1-01                               Bensalem Township – Lower
 Magisterial District Judge Michael W. Gallagher            East 1-4, 6-8
                                                            Bensalem Township – Lower
                                                            Middle 1-4
                                                            Bensalem Township – Lower
                                                            West 1, 2
                                                            Bensalem Township – Upper
                                                            West

 Magisterial District 07-1-02                               Bristol Borough
 Magisterial District Judge Frank W. Peranteau, Sr.         Bristol Township (Wards 1, 4)
Magisterial District 07-1-03                         Bristol Township (Wards 2, 3, 5,
Magisterial District Judge Kevin P. Wagner, Sr.      6, 10)

Magisterial District 07-1-04                         Bristol Township (Wards 7, 8, 9,
Magisterial District Judge Terrence P. Hughes, Sr.   11)
                                                     Tullytown Borough

Magisterial District 07-1-07                         Hulmeville Borough
Magisterial District Judge Daniel E. Baranoski       Langhorne Borough
                                                     Langhorne Manor Borough
                                                     Lower Southampton Township
                                                     Middletown Township – Lower
                                                     1, 2, 13
                                                     Middletown Township – Upper
                                                     2, 4
                                                     Penndel Borough

Magisterial District 07-1-08                         Middletown Township – Lower
VACANT                                               3-12
                                                     Middletown Township – Upper
                                                     1, 3, 5-8

Magisterial District 07-1-09                         Ivyland Borough
Magisterial District Judge Daniel J. Finello, Jr.    Warminster Township


Magisterial District 07-1-10                         Falls Township
Magisterial District Judge Jan Vislosky

Magisterial District 07-1-11                         Lower Makefield Township
Magisterial District Judge Corryn L. Kronnagel       Morrisville Borough
                                                     Yardley Borough

Magisterial District 07-1-12                         Bensalem Township – Lower
Magisterial District Judge Joseph P. Falcone         East 5
                                                     Bensalem Township – Lower
                                                     Middle 5
                                                     Bensalem Township – Upper 1-
                                                     12

Magisterial District 07-2-01                         Northampton Township
Magisterial District Judge Brian M. Marriott         Upper Southampton Township




                                           -2-
Magisterial District 07-2-02                       Doylestown Borough
Magisterial District Judge Mark D. Douple          Doylestown Township


Magisterial District 07-2-05                       Milford Township
Magisterial District Judge Lisa J. Gaier           Quakertown Borough
                                                   Richland Township
                                                   Richlandtown Borough
                                                   Trumbauersville Borough

Magisterial District 07-2-07                       Newtown Borough
Magisterial District Judge Michael W. Petrucci     Newtown Township
                                                   Upper Makefield Township
                                                   Wrightstown Township

Magisterial District 07-2-08                       Chalfont Borough
Magisterial District Judge Regina M. Armitage      Hilltown Township
                                                   New Britain Borough
                                                   New Britain Township
                                                   Perkasie Borough
                                                   Sellersville Borough
                                                   Silverdale Borough
                                                   Telford Borough




Magisterial District 07-3-01                       Buckingham Township
Magisterial District Judge Maggie Snow             New Hope Borough
                                                   Solebury Township

Magisterial District 07-3-02                       Warrington Township
Magisterial District Judge Stacy Wertman           Warwick Township

Magisterial District 07-3-03                       Bedminster Township
Magisterial District Judge Thomas G. Gambardella   Bridgeton Township
                                                   Dublin Borough
                                                   Durham Township
                                                   East Rockhill Township
                                                   Haycock Township
                                                   Nockamixon Township



                                           -3-
      Plumstead Township
      Riegelsville Borough
      Springfield Township
      Tinicum Township
      West Rockhill Township




-4-